Citation Nr: 1719544	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-48 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee retropatellar pain syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Joel Ban


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to June 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant records are located in Virtual VA; all records are now in these electronic systems.

In March 2010, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.

In July 2010, September 2012, August 2014, and December 2015, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

The Veteran is currently service-connected for left knee retropatellar pain syndrome.  In August 2016, the Veteran's representative appears to have raised a claim for entitlement to service connection for left knee osteoarthritis.  The Board advises the Veteran and his representative that should the Veteran desire to present a claim of entitlement to service connection for left knee osteoarthritis, he must file the appropriate claims form with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran has a diagnosis of right knee osteoarthritis.

2.  The preponderance of the evidence is against a finding that right knee osteoarthritis is etiologically related to active duty service, to include as secondary to a service-connected disorder.

3.  The preponderance of the evidence reflects that the Veteran does not have a currently diagnosed acquired psychiatric disorder that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee osteoarthritis, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Pre-adjudicatory letters dated November 2008 and January 2009 fully satisfied the timing and content requirements of The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in January 2011, April 2013, April 2015, and May 2015; and obtaining and adequate medical opinion in June 2016.  The Board further observes that the AOJ has substantially complied with the Board's prior remand directives by attempting to assist the Veteran in obtaining private medical records, obtaining VA treatment records, and obtaining an adequate VA medical opinion in this case.

During the March 2010 videoconference hearing, the undersigned Veterans Law Judge (VLJ) explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to the claims, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This analysis is applicable to a diagnosis of arthritis.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis: Right Knee Disorder

The Veteran seeks service connection for a right knee disorder, to include as secondary to his service-connected left knee retropatellar pain syndrome.  His service treatment records do not reflect any treatment for a right knee disorder, and his June 1975 separation examination does not indicate any right knee issues.  He has a current diagnosis of osteoarthritis in his right knee.  See, e.g., April 2015 VA Examination.  

However, the Veteran did undergo a Medical Board Evaluation due to left knee symptoms of pain with occasional locking and give-way.  An examination of both knees was significant for crepitus and pain "on the left side only."  The Veteran was diagnosed with symptomatic chondromalacia patella of the left secondary to direct contusion.

In December 2008, the Veteran sought VA treatment for bilateral knee pain.  Imaging at that time found no evidence of osteoarthritis, and joint spaces were within normal limits.  

In April 2010, the Veteran sought urgent care treatment for bilateral knee pain and underwent a subsequent examination by a physical therapist.  In a May 2010 letter, the physical therapist opined that the Veteran's knee symptoms and limitations were related to service.  The therapist noted that the Veteran's right knee flexion range of motion was 90 degrees, or 64 percent, of normal range of motion.  The therapist described popping in the patellar region and symptoms of subpatellar pain and clicking in running, squatting, lifting, and standing; he also stated that the symptoms were consistent with chondromalacia patella and were likely caused by a fall and over-exertion, consistent with the reported onset of symptoms 30 or more years ago. The Board notes that the therapist was ambiguous as to whether the entire analysis pertained to both knees.  

The Board also notes some discrepancy in reported readings of the April 2010 x-rays taken at the urgent care center.  The doctor's notes from the April 2010 urgent care treatment center indicate that the x-rays reflected some joint space narrowing in both knees.  However, another document from the urgent care center indicates that the radiological diagnosis was a normal right knee.  Finally, the May 2010 letter from the physical therapist indicated that the x-rays reflected reduced medial joint line space "in his left when compared to his right joint space." 

During a January 2011 VA examination, the Veteran reported pain, popping, locking, and occasional swelling in the right knee.  Upon examination, the examiner noted an "audible pop" when the right knee was fully extended; however, he noted no other symptoms.  The examiner reviewed the Veteran's claims file, and noted the December 2008 x-ray and September 2010 MRI of the right knee that were both normal.  The examiner found insufficient evidence to warrant a diagnosis of any chronic right knee disability.

During an April 2013 VA examination, the examiner diagnosed bilateral "pattelo femoral tendonitis."  The Veteran reported popping, weakness, tenderness, and pain in his knees, but no reduction in range of motion.  Upon examination, there was no reduction in functional range of motion or right knee instability.  Despite the diagnosis of tendonitis, the examiner determined that the Veteran demonstrated no chronic knee condition, opining that tendonitis was a "self limited condition of the soft tissue and may recur repeatedly in a persons lifetime due to strains from jumping, climbing, and other similar motion."  The examiner provided the additional rationale that tendonitis was not in and of itself considered a chronic condition.  Further, the examiner opined that a significant injury to the knee joints in service would reasonably be expected to manifest as a disease process during or within a short time of military service.  The examiner also noted that x-rays reflected a normal right knee.

In a June 2013 addendum opinion (contained in Virtual VA), the examiner opined that it was less likely than not that the disability was related to service.  The examiner's rationale dealt with the lack of in-service findings and again found that there was no current chronic condition.  The examiner also noted that x-rays did not show osteoarthritis, and wrote, "Not service connected, therefore not secondary or an aggravation."

During an April 2015 VA examination, the Veteran was diagnosed with right knee osteoarthritis.  The examiner opined that the osteoarthritis was less likely than not etiologically related to service, noting that there was no evidence of a right knee injury in service or of right knee osteoarthritis for many years after service.  The examiner concluded that the right knee osteoarthritis was normal for the age and post-service employment of the Veteran.  The examiner also opined that the right knee osteoarthritis was less likely than not caused or aggravated by the service-connected left knee disability, inadequately reasoning that the left knee disability existed prior to service.  The examiner did note that the medical literature does not support the idea that chondromalacia in the left knee will cause or result in the same problem in the opposite knee, but did not sufficiently address whether the left knee disability could cause or aggravate right knee osteoarthritis.

In June 2016, the AOJ obtained an addendum opinion from a VA examiner.  Upon review of the claims file, the examiner determined that the Veteran's right knee osteoarthritis was less likely than not etiologically related to active duty service.  The examiner noted no in-service injury to the right knee or history of right knee osteoarthritis.  The examiner further noted no continuity of symptoms or diagnosis of osteoarthritis prior to 2014.  The examiner reasoned that falls and trauma that would have resulted in secondary osteoarthritis would have been so severe that a reasonable person would have reported them on sick call or at the time of the separation examination.  The examiner provided the rationale that secondary osteoarthritis is an accelerated form of arthritis resulting from trauma and appearing before the age of 50.  The examiner noted that 2008 x-rays were normal, and 2013 x-rays were normal for the Veteran's age.  The examiner opined that osteoarthritis that occurs secondary to trauma are clinically noted within 10 years of the traumatic event.  Further, osteoarthritis is a common finding in any person of the Veteran's age.  The examiner referenced both his clinical medical experience and medical literature, and determined that the current diagnosis of osteoarthritis was not etiologically related to any in-service trauma.

Further, the June 2016 examiner determined that the right knee osteoarthritis was less likely than not caused or aggravated by service-connected left knee retropatellar pain syndrome.  The examiner cited medical literature and opined that it does not support the notion that osteoarthritis results from retropatellar pain syndrome of the contralateral knee.  The examiner provided the additional rationale that osteoarthritis was first diagnosed in 2014, and the current diagnosis is the baseline diagnosis of mild right knee osteoarthritis.  At this time, the examiner noted that objective testing has not shown a progression of the disease, and determined no aggravation has occurred.

The Veteran has provided testimony that his right knee problems began in service, with symptoms such as weakness, locking, and pain.  See March 2010 Hearing Testimony.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including symptomatology such as weakness, locking, and pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Veteran's testimony right knee symptoms of weakness, locking, and pain since service - being recalled more than 30 years after service discharge - is not consistent with the documentary record.  In this respect, the service treatment records are absent any lay or medical evidence of right knee symptoms.  Additionally, the Veteran underwent a Medical Board Evaluation prior to discharge wherein he only reported symptoms of pain, locking and give-way pertaining to his left knee.  At that time, an examination of both knees was significant only for crepitus and pain "on the left side only."  Thus, a medical evaluation of the right knee just prior to service discharge did not disclose any right knee abnormality.  

Thus, as the service treatment records are complete, the Board finds that the Veteran's current recollections of right knee weakness, locking, and pain since service is not credible as such symptoms would have been reported and detected on examination of the right knee just prior to discharge from service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Additionally, the record also reflects no treatment for right knee disability until many decades after service.  As such, his current recollections of chronic right knee symptoms since service is not consistent with the entire evidentiary record and, given the several decades of past time since service, is not reliable.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Given this factual finding, the Board places the greatest probative weight on the opinion of the June 2016 examiner.  This examiner found that the Veteran has mild osteoarthritis of the right knee that is most likely age-related and unrelated to active service.  The examiner, while accepting that the Veteran may have fallen on his right knee, explained that the type of trauma which could cause secondary osteoarthritis would have been of such severity that a reasonable person would have reported the injury at sick call or on separation.  Additionally, the examiner found that the Veteran did not manifest an accelerated form of osteoarthritis expected to result from trauma.  By reference to medical literature and clinical experience, the examiner found that the Veteran's service-connected left knee retropatellar pain syndrome did not cause osteoarthritis of the contralateral knee.  By review of the Veteran's claims file, the examiner determined no aggravation or progression of the right knee osteoarthritis had occurred.  

On the other hand, the 2010 physical therapist opinion that the Veteran manifested chondromalacia patella likely caused by fall and over-exertion consistent with a reported onset of 30 years or more holds significantly less probative weight.  This opinion is entirely consistent with the known history of the left knee which is service-connected due to symptomatic chondromalacia patella diagnosed in service.  However, to the extent this opinion speaks to the onset of right knee chondromalacia patella, the Board finds that such opinion has little probative value as it is based on a history of right knee symptoms since service which the Board has found to be not credible.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has also considered medical articles regarding a relationship between an injured lower extremity causing additional disability of the other extremity due to biomechanical alterations in gait.  This information clearly has some probative value in support of the claim.  However, the probative value of this information is greatly outweighed by the June 2016 VA examiner opinion who applied medical principles and training to the specific facts of this case 

The Board has also considered the personal opinion of the Veteran and his attorney.  Overall, the VA examiner has greater training and expertise than the Veteran and his attorney to determine whether the Veteran's right knee disability had its onset in service or is otherwise caused or aggravated by his service-connected left knee retropatellar pain syndrome.  Such an inquiry is within the province of trained medical professionals because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship. 

The Board next notes that arthritis is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, right knee osteoarthritis was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.
Furthermore, the Veteran testified to the onset of right knee pain in service.  However, as held above, the Board has found his complaints of chronicity and continuity since service to be not credible.  Thus, the Board finds that the Veteran's allegations of continuity of symptomatology of pain since service do not represent the onset of arthritis in service.

The Board notes that the April 2013 VA examiner diagnosed bilateral "pattelo femoral tendonitis."  However, objective imaging at the time reflected a normal right knee, and the examiner adequately explained that tendonitis is not a chronic condition, but is rather a self-limiting soft tissue condition that may recur repeatedly in a person's lifetime due to strains from activities.  The examiner's conclusion that any current diagnosis of tendonitis was not related to service was probative of the issue.  The Board also notes that subsequent examinations and treatment records did not reflect any diagnosis of right knee tendonitis.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for right knee osteoarthritis, to include as secondary to service connected left knee retropatellar pain syndrome.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.


Analysis: Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  At the March 2010 Board hearing, the Veteran testified that he was verbally and physically abused by his drill sergeant, including incidents where deodorant was sprayed in his face and he was forced to stare at the sun.  See also September 2016 Veteran Statement.

As an initial matter, the Board notes that VA is now required to apply concepts and principles set forth in DSM-5, although the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it at the time of the change. 79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran filed a substantive appeal for his acquired psychiatric disorder claim in September 2015, and it was subsequently certified to the Board.  Therefore, this claim is governed by DSM-5 criteria.

The Veteran's service treatment records do not reflect any treatment for an acquired psychiatric disorder, and his June 1975 separation examination does not indicate any psychiatric issues.  

March 2005 private medical records reflect that the Veteran reported that he was under stress primarily relating to family problems, and he was assessed with stress and anxiety.  

The Veteran sought VA treatment for mental health problems, and VA treatment records reflect a diagnosis of major depressive disorder by history; depression with symptoms of disinterest, difficulty sleeping, persistent sadness, excessive guilt, and suicidal ideation; and moderate frequency of PTSD-like symptoms.  See, e.g., December 2009, February 2010, and August 2010 VA Treatment Records.  The Board notes that December 2009 VA treatment records also reflect that the Veteran reported a suicide attempt during boot camp in 1974, and again after his father's death in 1978, but no current suicidal ideation.  In January 2010, he underwent a VA assessment for PTSD, but his reported symptoms did not meet the diagnostic criteria for military related PTSD.  

During a January 2011 VA assessment, the Veteran denied experiencing current symptoms of depression, but a February 2012 assessment indicated he was "+" for PTSD based on the after effects of his reported military stressors.  February 2012 VA treatment records indicate his depression was "asymptomatic."    

In May 2015, a VA clinical psychologist reviewed the Veteran's claims file and completed a disabilities benefit questionnaire (DBQ).  The psychologist determined that the Veteran's symptoms did not meet the DSM-5 diagnostic criteria for PTSD or any other mental disorder.  The psychologist noted the Veteran's reports of in-service stressors, reports of previous suicide attempts, and previous diagnosis of depression.  The psychologist determined that the Veteran's stressor of harassment during boot camp did not meet the stressor criterion for PTSD.  Although the psychologist noted a previous diagnosis of depression, he determined that the Veteran had no mental health diagnosis without specifically addressing the previous diagnosis.

In June 2016, VA obtained an additional medical opinion from a different VA clinical psychologist.  The psychologist determined that the Veteran did not have a current DSM-5 diagnosis.  She thoroughly reviewed the claims file, noted conflicting medical evidence and the Veteran's statements, and opined that the medical record indicated a lack of a delineation of symptoms sufficient to support the previous psychiatric diagnoses.  Given the absence of a diagnosis of any psychiatric disorder, the psychologist determined that the Veteran's reports of in-service incidents and service-connected eye solar retinopathy were not relevant to her current findings.

Prior to the May 2015 DBQ and the June 2016 addendum opinion, the claims file contains conflicting medical evidence as to whether the Veteran had symptoms of an acquired psychiatric disorder.  Some treatment records reflect a diagnosis of depression and PTSD-like symptoms, while other records reflect that depression was asymptomatic and reported symptoms did not meet the diagnostic criteria for PTSD.  

In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  After reviewing the entire record, the most probative evidence of record reflects that the Veteran does not have a current diagnosis of an acquired psychiatric disorder, and has not met the criteria for such a diagnosis during the pendency of this appeal.  McClain v. Nicholson, 21 Vet App. 319, 321 (2007) (holding the requirement of a current disability is satisfied when the claimant has a disability at the time the claim if filed or during the pendency of the appeal).

In pertinent part, the June 2016 VA examiner explained that the treatment records pertaining to depression and PTSD-like symptoms did not represent an acquired psychiatric disorder under DSM-V criteria as there was a lack of delineation of symptoms to support a diagnosis.  A different VA psychologist in 2015 also found no currently diagnosable psychiatric disorder, but that examiner did not explain whether the prior diagnoses were correct.  Nonetheless, both examiners agreed that the Veteran does not manifest a current acquired psychiatric disorder.

The Board understands the argument by the Veteran's attorney that the Veteran's reported symptoms, in light of his history of suicide attempts several decades ago, should meet the criteria for a diagnosed acquired psychiatric disorder.  However, the Veteran's attorney is not shown to possess any specialized training in psychiatry, and the Board has no competence to speak to medical diagnosis and etiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Furthermore, the Board has no reason to doubt the competence of the June 2016 VA examiner.  Unlike McClain, the VA examiner explained why no current diagnosis was shown during the appeal period.  This examiner reviewed the pertinent facts in arriving at this conclusion.  As such, the Board finds no basis not to accept the reasoned analysis of a professional speaking within their realm of competence.

Additionally, the Board places greater probative weight on the opinion of the June 2016 VA examiner who possesses greater training and expertise than the Veteran and his attorney in speaking to the issue of diagnosis and etiology of an acquired psychiatric disorder.

The Board finds that the weight of the evidence is against the claim for service connection, and it must be denied.


ORDER

Entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected left knee retropatellar pain syndrome, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


